DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Imprinting Species A: illustrated in Figure 8 and discussed in [0103–104], drawn to a system for double sided imprinting that uses the use of squeegee rollers where the resist is dispensed on one of the templates of the web and on one of the sides of the substrate and a moving system configured to feed the substrate between the first template and the second template and unload the substrate with the first imprinted feature on the first side and the second imprinted feature on the second side believed to be encompassed in claim 21; 
Imprinting Species B: illustrated in Figure 9 and discussed in [0106–108], drawn to a system for double sided imprinting where the imprinting step occurs via the use of a double glass dome; please identify claims; 
Imprinting Species C: illustrated in Figures 11–13f and discussed in [0113-138], drawn to a system for double sided imprinting where the resist is dispensed on the templates of both webs and the substrate is fed and removed by the forward and reverse motion of rollers, believed to be encompassed by claims 2–19;
Imprinting Species D: illustrated in Figures 14–15h and discussed in [0139-141], drawn to a system for double sided imprinting on substrates that are clamped between two webs, where the wafers are released and taken up by Equipment Front End Modules where one of the EFEM is located between two dispenser heads, believed to be encompassed by claim 20.
Imprinting Species E: illustrated in Figure 10and discussed in [0110-114], drawn to a system for double sided imprinting on a flexible substrate in a roll format with double glass dome imprinting on substrates.
Species E is independent and distinct from Species A–D because Species E uses a flexible substrate in a roll format—a concept not present in Species A–D. In contrast, Species A–D each require a wafer/substrate.  
Species B is independent or distinct from Species A and C–D because Species B uses a glass dome to transfer the pattern from the template into the resist and onto the substrate—a concept not present in Species A or C–D. In contrast, Species A and C–D use uses variations of a squeegee roller to transfer the pattern from the template into the resist and onto the substrate.
Species C is independent and distinct from Species A and D because Species C is drawn to a system for double sided imprinting where the resist is dispensed on the templates of both webs and the substrate is fed and removed by the forward and reverse motion of rollers— a concept not present in Species A or D. In contrast, Species A and D both dispense the resist on the substrate as well as the one of the webs. 
Species D is independent or distinct from Species A because Species D is drawn to drawn to a system for double sided imprinting on substrates that are clamped between two webs, where the wafers are released and taken up by Equipment Front End Modules where one of the EFEM is located between two dispenser heads, believed to be encompassed by claim 20—a concept not present in Species A. In contrast, Species A use a moving system configured to feed the substrate between the first template and the second template and unload the substrate with the first imprinted feature on the first side and the second imprinted feature and lacks a clamping device.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different CPC classifications;
(b) the inventions require a different field of search (for example, searching different CPC classes/subclasses or electronic resources, or employing different search queries); 
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Yunbo Guo to discuss the above restriction in June of 2022. However, it was agreed that, given the complexity of the restriction, the record would be clearer if a written restriction was issued. (See MPEP 812.01)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743